NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                   LUCIA CORRAO,
                   Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2019-1943
                 ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 18-3208, Judge William S. Green-
berg.
                ______________________

               Decided: November 6, 2019
                ______________________

   LUCIA CORRAO, Milwaukee, WI, pro se.

     MICHAEL D. SNYDER, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, MARTIN F. HOCKEY, JR., ROBERT EDWARD
KIRSCHMAN, JR.; BRIAN D. GRIFFIN, BRYAN THOMPSON, Of-
fice of General Counsel, United States Department of Vet-
erans Affairs, Washington, DC.
2                                           CORRAO v. WILKIE




                 ______________________

    Before MOORE, SCHALL, and TARANTO, Circuit Judges.
PER CURIAM.
    Lucia Corrao appeals a decision of the U.S. Court of
Appeals for Veterans Claims (“Veterans Court”) affirming
the Board of Veterans Appeals’ denial of her application to
reopen a claim of entitlement to recognition as the surviv-
ing spouse of a deceased veteran for purposes of depend-
ency and indemnity compensation (“DIC”). See Corrao v.
Wilkie, No. 18-3208 (Vet. App. Apr. 29, 2019). Because we
lack jurisdiction, we dismiss.
                       BACKGROUND
     Corrao is the former spouse of a deceased United States
Marine Corps veteran, Mr. Michael R. Vossekuil, who
served on active duty from April 1972 to May 1975. Corrao
and the veteran married in the late 1980s and divorced in
March 1992. The veteran died in 2004. In 2015, Corrao
filed an application for entitlement to recognition as the
veteran’s surviving spouse for purposes of DIC. The Veter-
ans Affairs Regional Office (“RO”) denied her claim. Cor-
rao appealed the decision to the Board, which found that
she did not qualify as a “surviving spouse,” because she was
not legally married to the veteran at the time of his death.
See 38 U.S.C. § 101(3). The Board further found that the
exception of “a separation which was due to misconduct of,
or procured by, the veteran without the fault of the spouse,”
did not apply because Corrao and the veteran were di-
vorced, not separated. Corrao appealed that decision to the
Veterans Court, which affirmed. We dismissed Corrao’s
appeal from that decision for lack of jurisdiction. Corrao v.
Wilkie, 718 F. App’x 982 (Fed. Cir. 2018).
   Corrao attempted to reopen her application seeking
DIC benefits in April 2017, which the RO denied. Corrao
appealed to the Board. The Board refused to reopen
CORRAO v. WILKIE                                            3



Corrao’s claim after it determined that she had not submit-
ted new and material evidence. Suppl. App. 14. The Board
determined that Corrao’s evidence, such as her testimony
at an April 2018 Board hearing, was not material because
the evidence did not relate to the validity of the divorce or
establish that she remained married to the veteran at the
time of his death. Id.
    Corrao appealed to the Veterans Court, which af-
firmed, holding that the Board did not err in reaching its
decision that the evidence submitted by Corrao did not
raise a reasonable possibility of substantiating her claim.
Suppl. App. 9. Corrao appeals the Veterans Court’s deci-
sion to this court seeking to invoke our jurisdiction under
38 U.S.C. § 7292(a).
                        DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited. Pursuant to 38 U.S.C. § 7292(a), we may
review “the validity of a decision of the [Veterans] Court on
a rule of law or of any statute or regulation . . . or any in-
terpretation thereof (other than a determination as to a fac-
tual matter) that was relied on by the [Veterans] Court in
making the decision.” Except with respect to constitutional
issues, we “may not review (A) a challenge to a factual de-
termination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(2).
    Corrao challenges the Veterans Court’s application of
the law. She argues that she provided a list of laws and
evidence supporting her claim, but it was ignored by the
Veterans Court. The Veterans Court affirmed the Board’s
decision that Corrao had not submitted sufficient evidence
to reopen the claim because she had not provided evidence
“showing that she was married to the veteran at the time
of his death.” Suppl. App. 9. The Board had applied 38
U.S.C. § 5108 to the new evidence submitted by Corrao and
determined that, when considered with previous evidence
4                                          CORRAO v. WILKIE




of record, it did not relate to an unestablished fact neces-
sary to substantiate her claim. Suppl. App. 10. The Board
had also considered the “various statutes, regulations, and
the VA Manual” Corrao cited, but concluded that the law
cited and evidence provided by Corrao was insufficient to
reopen her claim. The Veterans Court affirmed the Board’s
decision because Corrao did not demonstrate that the
Board erred in its decision. Corrao does not challenge the
Board’s or the Veterans Court’s interpretation of law, but
merely challenges their application of the law and their
conclusions. We lack jurisdiction to review such a chal-
lenge.
                       CONCLUSION
   Because we lack jurisdiction over Corrao’s appeal, we
dismiss.
                      DISMISSED
                          COSTS
    No costs.